         Case 1:20-cr-00039-DLC Document 31 Filed 10/23/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–39–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 CHARLES EDWARD LINTON,

                       Defendant.

       United States Magistrate Judge Timothy J. Cavan entered Findings and

Recommendations in this matter on October 8, 2020. (Doc. 31.) Neither party

objects, and so the Court will review for clear error. United States v. Reyna-Tapia,

328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140, 149 (1985).

Clear error exists if the Court is left with a “definite and firm conviction that a

mistake has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir.

2000) (citations omitted).

       Judge Cavan recommended this Court accept Charles Edward Linton’s

guilty plea after Linton appeared before him pursuant to Federal Rule of Criminal

Procedure 11, and entered a plea of guilty to one count of a prohibited person in

possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1), as

set forth in the Indictment.
        Case 1:20-cr-00039-DLC Document 31 Filed 10/23/20 Page 2 of 2



      The Court finds no clear error in Judge Cavan’s Findings and

Recommendation and adopts them in full. The Court will defer acceptance of the

Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report. Accordingly,

      IT IS ORDERED that the Findings and Recommendations (Doc. 29) is

ADOPTED in full. Charles Edward Linton’s motion to change plea (Doc. 22) is

GRANTED and Linton is adjudged guilty as charged in Count I of the Indictment.

      DATED this 23rd day of October, 2020.
